At a general term of the supreme court, fourth judicial department, held at the city of Eochester, in the county of Monroe, April 30, 1874.
Present—Hon. Joseph Mullir, Presiding JusUce.
E. Darwin Smith,
J. W. Gilbert, Justices.
LEVI COOLEY and LEVI COOLEY, Jr.,
Respondents,
agt.
JONAH D. DECKER, Appellant.
The appeal from the order of special term, entered January 28, 1874, setting aside the amended report of Daniel Holmes, Esq., referee herein, dated September 13, 1873, having come on to be heard.
Now, after hearing Mr. George F. Danforth, of counsel for said appellant, and Mr. Theodore Bacon, of counsel for said respondents, it is ordered that the said order of special term be and the same is, in all things, reversed, with ten dollars costs, to be paid by said respondents to said appellant’s attorney.
(Copy.) JOHN H. WILSON,

Clerk.